Exhibit 10.98

 

LOGO [g69884img001.jpg]    Borland Software Corporation    031-431-1000   
20450 Stevens Creek Boulevard,
Suite 800
Cupertino, CA 95014    www.borland.com

October 2, 2006

Erik Prusch

 

RE: Employment Offer

 

Dear Erik,

On behalf of Borland Software Corporation (“Borland”), I am pleased to extend an
offer of employment to you for the position of Chief Financial Officer reporting
to Tod Nielsen. This letter sets out the terms of your employment with Borland,
which will start on or about November 13, 2006. This offer and your Start Date
are contingent upon successful completion of references, employment verification
and a background check.

In consideration for your service to Borland, you will be paid an annual base
salary of $425,000, less applicable taxes and other withholdings in accordance
with Borland’s standard payroll practices. You will be eligible for the
Inventive Compensation Program (ICP) specific to your position. Your ICP target
is 50% of your annual base salary, based on the attainment of corporate and
individual objectives. Your 2007 ICP bonus will be guaranteed at a 100% of
target with full participation in the potential overachievement of the program.
Details of this plan will be discussed with you after your Start Date. In
addition, you will be eligible to participate in various Borland fringe benefit
plans, including: Group Health Insurance, Flexible Spending Accounts,
401 (k) Savings Plan, Employee Stock Purchase Plan, and Tuition Reimbursement.
Borland reserves the right to modify employee benefit plans and policies, as it
deems necessary. These benefits will be explained to you during your employee
orientation.

Also, you will receive a signing bonus of $100,000, less required payroll
deductions and withholdings (the “Advanced Bonus”) to be paid by the second
payroll cycle following your start date. This bonus will not be considered
earned until you have successfully completed one full year of employment with
the Company. If within the first year of your employment you resign your
employment for any reason whatsoever, or if the Company terminates your
employment for Cause (as defined herein) during your first year, you agree to
repay the total amount of the Advanced Bonus and you further agree that the
Company may deduct the amount of the Advanced Bonus from any amounts owed to you
for salary (or other items) at the time of your termination. For purposes of
this Agreement, termination for “Cause” shall mean termination of your
employment relationship with Borland for any of the following reasons:
(i) theft, embezzlement, misconduct, misappropriation of funds or property, or
fraud against, or with respect to the business of Borland; (ii) breach by you of
any material term of this Agreement or any other agreement between you and
Borland and, if such breach is capable of being cured, the failure by you to
cure such breach within ten (10) business days of written notice of such breach;
(iii) your conviction of any crime that impairs your performance of duties for
Borland; (iv) as a result of your reckless or willful misconduct, you commit any
act that causes, or knowingly fails



--------------------------------------------------------------------------------

to take reasonable and appropriate action to prevent, any material injury to the
financial condition or business reputation of Borland or (v) after written
notice to you, and a reasonable opportunity to correct, your failure or
inability to perform any of your assigned duties for Borland.

To support your relocation to Cupertino, CA, Borland will provide you with a one
time settling in allowance in the amount of $25,000 net and other standard
relocation benefits rendered by Borland’s relocation service provider, The
MIGroup. In addition, you will receive a monthly housing allowance as described
below:

 

Year 1: $7,200 per Month

Year 2: $5,400 per Month

Year 3: $3,600 per Month

Year 4: $1,800 per Month

All housing allowance benefits will be considered compensation and will be added
to your income for Form W-2 reporting purposes. Please be aware that there are
tax consequences to any items that are not deductible or exceed IRS guidelines.
Relocation benefits will be recoverable by Borland from you if you resign from
your employment with Borland within twelve (12) months of your Start Date.

Subject to the approval of the Board of Directors of Borland and Compensation
Committee of the Board of Directors, you will be granted an option to purchase
250,000 shares of Borland common stock under Borland’s Stock Plans at an
exercise price equal to the fair market value of that stock on your option grant
date. This option will vest over a period of four years, with.  1/4 of the
number of shares vesting one year following your Start Date and 1/48 of the
shares vesting monthly thereafter, until all shares are vested; provided however
all shares will be subject to acceleration in the event of a change of control
of Borland and you are terminated without cause in connection therewith.

The option will be subject to the terms and conditions of the Borland Stock
Option Plan and related standard form of stock option agreement and stock
acceleration addendum, which you will be required to sign as a condition of
receiving the option.

In addition, subject to the approval of the Board of Directors of Borland, the
Compensation Committee of the Board of Directors, or Executive Option Committee
acting by delegation of authority from the Compensation Committee of the Board
of Directors, you will be issued 100,000 shares of restricted Borland common
stock under Borland’s Stock Plans. The shares will vest over a period of two
years, with  1/2 of the number of shares vesting one year following your Start
Date and  1/8 of the shares vesting quarterly thereafter, until all shares are
vested; provided however all shares will be subject to acceleration in the event
of a change of control of Borland and you are terminated without cause in
connection therewith. The shares will be subject to the terms and conditions of
the Borland Stock Plan and related standard form of restricted stock issuance
agreement and stock acceleration addendum, which you will be required to sign as
a condition of receiving the shares.

You shall be eligible for severance benefits in accordance with the attached
Addendum to Employment Offer Letter for Severance Benefits, which you will be
required to sign as a condition of receiving the benefits.

Your employment with Borland is “at will”; it is for no specified term, and may
be terminated by you or Borland at any time, with or without cause or advance
notice. Any contrary representations that may have been made to you are
superseded by this offer. This is the full and complete agreement between you
and Borland on this term. Although your job duties, title, compensation and
benefits as well as Borland’s personnel policies and procedures, may change from
time to time, the “at will” nature of your employment may only be changed in an
express written agreement signed by you and Borland’s Senior Vice President of
Human Resources.



--------------------------------------------------------------------------------

By accepting employment with Borland, you represent that you will not be acting
in breach of any agreement with any of your previous employers. Borland is very
impressed with the skills and experience that you will bring to us and we hope
that you will consider this offer carefully. Should you accept this offer, I
would like to remind you that it is Borland’s policy to avoid situations where
information or materials might come into our hands that are considered
proprietary by Individuals or companies other than Borland. We are interested in
employing you because of your skills and abilities, not because of any trade
secrets you have learned elsewhere. It is important that you take care not to
bring, even inadvertently, any books, drawings, notes, materials, etc., except
your personal effects as you leave your current employer. Thus, you represent
and warrant that you are not acting in breach of any non-competition, employment
or other agreements with your current employer or any of your previous
employers.

You understand that Borland may provide you with one or more types of equipment
to help you perform your duties for Borland, including, but not limited to,
computers, cellular telephones and wireless messaging devices. You further
understand that it is your obligation to take proper care of all such equipment
during your employment, and to return such equipment to Borland in good working
order immediately upon the termination of your employment with Borland for any
reason. If you fail to return any such equipment to Borland upon the termination
of your employment, you hereby authorize Borland to deduct the cost of any
unreturned equipment from your final paycheck.

Like all Borland employees, you will be required, as a condition to your
employment with Borland, to sign Borland’s standard Employee Confidentiality and
Assignment of Inventions Agreement, a copy of which is included with this
letter.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment
within the United States. Such documentation must be provided to us within three
(3) business days of your date of hire. For your convenience, we request that
you provide original evidence of your identity and eligibility during
orientation on your first day of employment.

To ensure the timely and economical resolution of disputes that arise in
connection with your employment with Borland, you and Borland agree that any and
all disputes, claims, or causes of action (collectively, “Claims”) arising from
or relating to the enforcement, breach, performance or interpretation of this
Agreement, your employment, or the termination of your employment (including,
but not limited to, any Claims for compensation, benefits, stock or stock
options, fraud or age, sex, race, disability or other discrimination or
harassment), shall be resolved to the fullest extent permitted by law by final,
binding and confidential arbitration, by a single arbitrator, in Santa Clara
County, California, conducted by Judicial Arbitration and Mediation Services,
Inc. (“JAMS”) under the applicable JAMS employment rules, or other arbitrator or
arbitration rules to which you and Borland mutually agree. By agreeing to this
arbitration procedure, both you and Borland waive the right to resolve any such
dispute through a trial by jury or judge or administrative proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that you or
Borland would be entitled to seek in a court of law. Borland shall pay all
arbitrator and arbitration administrative fees in excess of the amount of court
fees that would be required if the dispute were decided in a court of law.
Nothing in this Agreement is intended to prevent either you or Borland from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.



--------------------------------------------------------------------------------

This agreement and the other agreements referred to above constitute the entire
agreement between you and Borland regarding the terms and conditions of your
employment, and they supersede all prior negotiations, representations or
agreements, whether oral or written, between you and Borland. This agreement may
only be modified by a document signed by you and the Senior Vice President of
Human Resources of Borland.

We look forward to working with you at Borland. Please sign and date this letter
on the spaces provided below to acknowledge your acceptance of the terms of this
offer. This offer, if not accepted, will expire at the close of business on
October 5, 2006. If you have any questions, please call Juliet Peniston;
Director of WW Staffing at 408-863-2995.

 

Sincerely, Borland Software Corporation By:   /s/ Tod Nielsen   Tod Nielsen  
President and Chief Executive Officer

I have read the above employment offer and accept employment with Borland on the
terms and conditions set forth in this agreement.

 

Date: 10/9/06  

Sign:

  /s/ Erik Prusch     Erik Prusch

My anticipated Start Date is 11/13/06

Please send the original signed offer letter and the new-hire paperwork to
Borland’s Human Resources Department using the envelope provided. Please fax a
copy of your signed acceptance offer letter to 408-517-4727.

Enclosures